                                   1

                                   2

                                   3                                 UNITED STATES DISTRICT COURT

                                   4                             NORTHERN DISTRICT OF CALIFORNIA

                                   5                                        SAN JOSE DIVISION

                                   6

                                   7     FAREED SEPEHRY-FARD©,                             Case No. 18-cv-03885-BLF
                                   8                    Plaintiff,
                                                                                           ORDER DENYING PLAINTIFF’S
                                   9             v.                                        MOTION FOR RECONSIDERATION
                                                                                           AND PLAINTIFF’S MOTION TO
                                  10     U. S. BANK NATIONAL ASSOCIATION,                  STRIKE
                                         et al.,
                                  11                                                       [Re: ECF 28, 37]
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13
                                              Before the Court are two related motions: Plaintiff’s Motion for Reconsideration of the
                                  14
                                       Court’s Order Adopting Report and Recommendation (ECF 26), see ECF 28; and Plaintiff’s
                                  15
                                       Motion to Strike Defendants’ Opposition to Plaintiff’s Motion for Reconsideration (ECF 35), see
                                  16
                                       ECF 37. Pursuant to Civil Local Rule 7-1(b), the Court finds Plaintiff’s motions suitable for
                                  17
                                       submission without oral argument. For the reasons stated below, Plaintiff’s Motion to Strike
                                  18
                                       (“MTS”) at ECF 37 is DENIED; and Plaintiff’s Motion for Reconsideration (“MFR”) at ECF 28 is
                                  19
                                       DENIED.
                                  20
                                         I.   BACKGROUND
                                  21
                                              Plaintiff Fareed-Sepehry-Fard© (“Plaintiff”) brought this action against Defendants in
                                  22
                                       connection with the financing of the property located at 12309 Saratoga Creek Dr., Saratoga, CA
                                  23
                                       95070 (the “Property”). Compl., ECF 1. Plaintiff sought declaratory relief based on the alleged
                                  24
                                       rescission of his loan under the Truth in Lending Act (“TILA”). Id. Plaintiff also filed an
                                  25
                                       application to proceed in forma pauperis (“IFP”). IFP Appl., ECF 2. Magistrate Judge Susan van
                                  26
                                       Keulen issued a Report and Recommendation (“Report”) on this matter. Report, ECF 18. The
                                  27
                                       Report recommended granting Plaintiff’s IFP application, but recommended dismissing the
                                  28
                                   1   complaint without leave to amend pursuant to 28 U.S.C. § 1915(e). The Court found the Report

                                   2   correct, well-reasoned and thorough, and adopted the Report in every respect. See Order Adopting

                                   3   Report and Recommendation and Dismissing Action with Prejudice (“Dismissal Order”), ECF 26.

                                   4          The present motions followed. The Court construes Plaintiff’s Motion for Reconsideration

                                   5   as being filed pursuant to Federal Rule of Civil Procedure 59(e). See MFR at 1–2 (“[a] motion for

                                   6   reconsideration is allowable under either Federal Rule of Bankruptcy Procedure 9023, which

                                   7   incorporates Federal Rule of Civil Procedure 59(e) . . .” and quoting Rule 9023).

                                   8    II.   LEGAL STANDARD
                                   9          A.    Civil Local Rule 7-5(a)
                                  10          Under Civil Local Rule 7-5(a), “[f]actual contentions made in support of or in opposition

                                  11   to any motion must be supported by an affidavit or declaration and by appropriate references to the

                                  12   record.” Civ. L.R. 7-5(a). Any “[e]xtracts from depositions, interrogatory answers, requests for
Northern District of California
 United States District Court




                                  13   admission and other evidentiary matters must be appropriately authenticated by an affidavit or

                                  14   declaration.” Id.

                                  15          B.    Federal Rule of Civil Procedure 59(e)
                                  16          A court can, pursuant to Federal Rule of Civil Procedure 59(e), alter or amend a judgment

                                  17   upon a showing of one of four grounds: “(1) the motion is necessary to correct manifest errors of

                                  18   law or fact; (2) the moving party presents newly discovered or previously unavailable evidence;

                                  19   (3) the motion is necessary to prevent manifest injustice; or (4) there is an intervening change in

                                  20   controlling law.” Turner v. Burlington N. Santa Fe R.R., 338 F.3d 1058, 1063 (9th Cir. 2003)

                                  21   (internal quotations and citation omitted). A motion brought under Rule 59 is not an opportunity

                                  22   for a party to re-litigate the claims that were before the Court prior to judgment, but is instead an

                                  23   “extraordinary remedy, to be used sparingly in the interests of finality and conservation of judicial

                                  24   resources.” Kona Enterps., Inc. v. Estate of Bishop, 229 F.3d 877, 890 (9th Cir. 2000) (internal

                                  25   quotation and citation omitted) (“A Rule 59(e) motion may not be used to raise arguments or

                                  26   present evidence for the first time when they could reasonably have been raised earlier in the

                                  27   litigation,” and should not be granted “absent highly unusual circumstances.”).

                                  28
                                                                                          2
                                       III.   DISCUSSION
                                   1
                                              A.      Plaintiff’s Motion to Strike (ECF 37)
                                   2
                                              Plaintiff moves to strike Defendants’ opposition brief pursuant to Civil Local Rule 7-5(a)
                                   3
                                       on the grounds that “factual contentions made in support of alleged Defendants’ unverified
                                   4
                                       opposition . . . have [not] been supported by an affidavit or declaration.” MTS at 1, ECF 37.
                                   5
                                       However, Plaintiff fails to identify even a single “factual contention” that would require such
                                   6
                                       support. See id. Plaintiff’s additional arguments are also without merit. Accordingly, Plaintiff’s
                                   7
                                       Motion to Strike at ECF 37 is DENIED.
                                   8
                                              B.      Plaintiff’s Motion for Reconsideration (ECF 28)
                                   9
                                              Plaintiff argues (1) that the Court incorrectly applied Federal Rule of Civil Procedure
                                  10
                                       12(b)(6); and (2) that the Court incorrectly interpreted and applied the Truth in Lending Act
                                  11
                                       (“TILA”), 15 U.S.C. 1601 et seq. See MFR at 2–13, 14–24, ECF 28; see also Dismissal Order,
                                  12
Northern District of California




                                       ECF 26; Report, ECF 18. Plaintiff also “demands an evidentiary hearing.” See MFR at 17.
 United States District Court




                                  13
                                       Defendants counter that “Plaintiff’s motion satisfies none of the criteria for granting
                                  14
                                       reconsideration.” See Opp’n to MFR at 1, ECF 35.
                                  15
                                              The Court agrees with Defendants. Plaintiff’s Motion for Reconsideration is based the
                                  16
                                       argument that the Court incorrectly applied or interpreted the Federal Rules of Civil Procedure and
                                  17
                                       federal law. However, Plaintiff has identified no “newly discovered or previously unavailable
                                  18
                                       evidence” or “intervening change in controlling law” that would provide a basis for the Court to
                                  19
                                       reconsider its Dismissal Order under Rule 12(b)(6) or TILA. See Turner, 338 F.3d at 1063. Nor
                                  20
                                       has Plaintiff demonstrated that reconsideration is necessary “to correct manifest errors of law or
                                  21
                                       fact” or “to prevent manifest injustice.” See id. Instead, Plaintiff’s motion is essentially an
                                  22
                                       unallowable attempt to re-litigate the claims before the Court prior to judgment. See Kona, 229
                                  23
                                       F.3d at 890.
                                  24
                                              The Court finds that Plaintiff’s arguments could have been raised earlier in the litigation,
                                  25
                                       and in any event, do not amount to “highly unusual circumstances” that would warrant
                                  26
                                       reconsideration. See id. In sum, the Court finds that Plaintiff’s arguments fail to satisfy any of the
                                  27
                                       four factors in Turner, or the “highly unusual circumstances” standard in Kona. Accordingly,
                                  28
                                                                                         3
                                   1   Plaintiff’s Motion for Reconsideration at ECF 28 is DENIED.

                                   2   IV.    CONCLUSION
                                   3          For the foregoing reasons, Plaintiff’s Motion to Strike at ECF 37 is DENIED; and

                                   4   Plaintiff’s Motion for Reconsideration at ECF 28 is DENIED.

                                   5

                                   6          IT IS SO ORDERED.

                                   7

                                   8   Dated: November 16, 2018

                                   9                                                 ______________________________________
                                                                                     BETH LABSON FREEMAN
                                  10                                                 United States District Judge
                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                      4
